DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 10/03/19. Claims 1-20 are pending in the instant application. Claims 1, 10 and 16 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor with regards as the invention. It appears to the Examiner that this claim is a copy/pasted claim:

    PNG
    media_image1.png
    131
    643
    media_image1.png
    Greyscale

There are multiple periods and an incomplete description of “the method comprising:” as detailed at line 4 of the claim. The applicant is suggested to cancel or amend the claim to particularly point out and distinctly claim the subject matter in view of the “disentanglement constraint”. Notwithstanding, appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an anomaly detection module” at claim 1;
“an anomaly detection module” at claim 10; 
“a verifier module” at claim 16; “an anomaly detection module” at claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,3,6,10,11,12,15,16,17,18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hu (US 20190156200 A1).

Regarding Claim 1: Hu discloses a method of verifying a prediction of a discriminative model (Refer to para [004]; “the invention relate to methods, apparatuses, and/or systems for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models.”) the method comprising: receiving an input (Refer to para [020]; “FIG. 1 shows a system 100 for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models, in accordance with one or more embodiments. As shown in FIG. 1, system 100 may include architecture 102 in which a machine learning model (e.g., ML model 104a) takes data 106 as input, a machine learning model (e.g., ML model 104b) provides data 108 as output, and the output of a first machine learning model (e.g., data 110) is provided as input to a second machine learning model.”) receiving a prediction from the discriminative model for the input (Refer to para [005]; “one prediction model may be trained to map data items of a training data set (e.g., a “normal” set of data with respect to a given concept) into a randomly distributed latent vector space, and another prediction model may be trained to generate output data resembling data items of the training data set (e.g., from inputs of latent vectors of the vector space).”) encoding, using an encoder of a generative model (Refer to para [020]; “FIG. 1 shows a system 100 for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models, in accordance with one or more embodiments. As shown in FIG. 1, system 100 may include architecture 102 in which a machine learning model (e.g., ML model 104a) takes data 106 as input, a machine learning model (e.g., ML model 104b) provides data 108 as output, and the output of a first machine learning model (e.g., data 110) is provided as input to a second machine learning model.”) a latent variable based on the input (Refer to para [005]; “one prediction model may be trained to map data items of a training data set (e.g., a “normal” set of data with respect to a given concept) into a randomly distributed latent vector space, and another prediction model may be trained to generate output data resembling data items of the training data set (e.g., from inputs of latent vectors of the vector space).”) decoding, using a decoder of the generative model, a reconstructed input based on the prediction and the latent variable (Refer to para [028]; “the second machine learning model may “decode” a hidden representation of a data item to reconstruct a version of the data item. As an example, the second machine learning model may learn one or more generative algorithms to generate a reconstruction of a data item. The generative algorithms may be learned by the second machine learning model based on training on the hidden, feedback from another machine learning model (e.g., via generative adversarial network techniques) or other source (e.g., user-provided feedback), or other data.”)  and determining, using an anomaly detection module, whether the prediction is reliable based on the input, the reconstructed input, and the latent variable  (Refer to para [063]; “FIG. 9 shows a flowchart of a method of facilitating anomaly detection via a machine learning model trained to assess differences between a data item and its ML-model-derived reconstruction, in accordance with one or more embodiments. As discussed above with respect to FIG. 8, a first machine learning model may generate hidden representations of data items (e.g., corresponding to a concept) from the data items, and a second machine learning model may generate reconstructions of the data items from the hidden representations of the data items.”) wherein the encoder and the decoder are jointly trained to maximize an evidence lower bound of the generative model (Refer to para [046]; “the third prediction model may apply greater emphasis for greater weights and less emphasis for lower weights (e.g., that still satisfy the weight thresholds). As another example, the third prediction model may deemphasize one or more portions of the data item based on the weights associated with such portions (or the differences corresponding to such portions) satisfying one or more weight thresholds (e.g., less than a de-emphasis threshold). As a further example, the third prediction model may apply greater de-emphasis for lower weights and less de-emphasis for greater weights. In some embodiments, the third prediction model may output an indication of the emphasized/deemphasized portions (e.g., in the form of a document, image, video, or other data item), where the emphasized portions correspond to an anomaly (or an unknown classification/concept), thereby indicating the existence of an anomaly.”).

Regarding Claim 2: Hu discloses the encoder and the decoder are convolutional neural networks (Refer to para [020]; “one or more machine learning models of architecture 102 may be automatically trained in accordance with the foregoing fashion without the need for human intervention. It should be noted that, although embodiments herein are described with respect to multiple models (e.g., multiple neural networks, machine learning models, etc.), such multiple models may in some embodiments be sub-models/networks within a larger model/network (e.g., a network that includes multiple neural networks, a model that includes multiple sub-models, etc.).”); (Also at para [030]; “In some use cases, the generative model may be a deconvolutional neural network, and the discriminative model may be a convolutional neural network.”).

Regarding Claim 3: Hu discloses determining an anomaly measure based on the input, the reconstructed input, and the latent variable; and determining that prediction is reliable when the anomaly measure is at or above a threshold (Refer to para [017]; “a third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different (e.g., whether certain characteristics of the two data items are within one or more threshold ranges, such as thresholds learned via training or predefined manually), (iii) whether an anomaly exists in a data item (e.g., based on the third prediction model's assessment of the data item and its reconstruction(s) with one another), (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information.”).

Regarding Claim 6: Hu discloses the discriminative model is an image classifier, an image captioner, or a text classifier (The Examiner is reading “indicating similarities and or differences” to synonymously equate to classification (image classifier); Refer to para [049]; “a first prediction model (e.g., ML model A of FIG. 4) may be configured to generate a hidden representation of a data item, and a second prediction model (e.g., ML model B of FIG. 4) may be configured to generate a reconstruction of a data item based on a hidden representation of the data item, where a discriminative model may be used to train the second prediction model. In some embodiments, a third prediction model (e.g., ML model C of FIG. 4) may act as the discriminative model to train the second prediction model, wherein the third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different, (iii) whether an anomaly exists in a data item, (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information. Thus, in some embodiments, the first, second, and third prediction models may be trained simultaneously “end-to-end.””).

Regarding Claim 10: Hu discloses a non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computing device are adapted to cause the one or more processors to perform a method (Refer to para [069]; “In some embodiments, the various computers and subsystems illustrated in FIG. 1 may include one or more computing devices that are programmed to perform the functions described herein. The computing devices may include one or more electronic storages (e.g., prediction database(s) 132, which may include training data database(s) 134, model database(s) 136, etc., or other electric storages), one or more physical processors programmed with one or more computer program instructions, and/or other components. The computing devices may include communication lines or ports to enable the exchange of information with a network (e.g., network 150) or other computing platforms via wired or wireless techniques (e.g., Ethernet, fiber optics, coaxial cable, WiFi, Bluetooth, near field communication, or other technologies). The computing devices may include a plurality of hardware, software, and/or firmware components operating together. For example, the computing devices may be implemented by a cloud of computing platforms operating together as the computing devices.”) comprising: receiving an input (Refer to para [020]; “FIG. 1 shows a system 100 for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models, in accordance with one or more embodiments. As shown in FIG. 1, system 100 may include architecture 102 in which a machine learning model (e.g., ML model 104a) takes data 106 as input, a machine learning model (e.g., ML model 104b) provides data 108 as output, and the output of a first machine learning model (e.g., data 110) is provided as input to a second machine learning model.”) receiving a prediction from a discriminative model for the input (Refer to para [005]; “one prediction model may be trained to map data items of a training data set (e.g., a “normal” set of data with respect to a given concept) into a randomly distributed latent vector space, and another prediction model may be trained to generate output data resembling data items of the training data set (e.g., from inputs of latent vectors of the vector space).”) encoding, using an encoder of a generative model, a latent variable based on the input (Refer to para [020]; “FIG. 1 shows a system 100 for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models, in accordance with one or more embodiments. As shown in FIG. 1, system 100 may include architecture 102 in which a machine learning model (e.g., ML model 104a) takes data 106 as input, a machine learning model (e.g., ML model 104b) provides data 108 as output, and the output of a first machine learning model (e.g., data 110) is provided as input to a second machine learning model.”) and generating a latent variable (Refer to para [005]; “one prediction model may be trained to map data items of a training data set (e.g., a “normal” set of data with respect to a given concept) into a randomly distributed latent vector space, and another prediction model may be trained to generate output data resembling data items of the training data set (e.g., from inputs of latent vectors of the vector space).”) decoding, using a decoder of the generative model, a reconstructed input based on the prediction and the latent variable (Refer to para [028]; “the second machine learning model may “decode” a hidden representation of a data item to reconstruct a version of the data item. As an example, the second machine learning model may learn one or more generative algorithms to generate a reconstruction of a data item. The generative algorithms may be learned by the second machine learning model based on training on the hidden, feedback from another machine learning model (e.g., via generative adversarial network techniques) or other source (e.g., user-provided feedback), or other data.”) and determining, using an anomaly detection module, whether the prediction is reliable based on the input, the reconstructed input, and the latent variable (Refer to para [063]; “FIG. 9 shows a flowchart of a method of facilitating anomaly detection via a machine learning model trained to assess differences between a data item and its ML-model-derived reconstruction, in accordance with one or more embodiments. As discussed above with respect to FIG. 8, a first machine learning model may generate hidden representations of data items (e.g., corresponding to a concept) from the data items, and a second machine learning model may generate reconstructions of the data items from the hidden representations of the data items.”) wherein the encoder and the decoder are jointly trained to maximize an evidence lower bound of the generative model (Refer to para [046]; “the third prediction model may apply greater emphasis for greater weights and less emphasis for lower weights (e.g., that still satisfy the weight thresholds). As another example, the third prediction model may deemphasize one or more portions of the data item based on the weights associated with such portions (or the differences corresponding to such portions) satisfying one or more weight thresholds (e.g., less than a de-emphasis threshold). As a further example, the third prediction model may apply greater de-emphasis for lower weights and less de-emphasis for greater weights. In some embodiments, the third prediction model may output an indication of the emphasized/deemphasized portions (e.g., in the form of a document, image, video, or other data item), where the emphasized portions correspond to an anomaly (or an unknown classification/concept), thereby indicating the existence of an anomaly.”).

Regarding Claim 11: Hu discloses the encoder and the decoder are convolutional neural networks (Refer to para [020]; “one or more machine learning models of architecture 102 may be automatically trained in accordance with the foregoing fashion without the need for human intervention. It should be noted that, although embodiments herein are described with respect to multiple models (e.g., multiple neural networks, machine learning models, etc.), such multiple models may in some embodiments be sub-models/networks within a larger model/network (e.g., a network that includes multiple neural networks, a model that includes multiple sub-models, etc.).”); (Also at para [030]; “In some use cases, the generative model may be a deconvolutional neural network, and the discriminative model may be a convolutional neural network.”).

Regarding Claim 12: Hu discloses determining an anomaly measure based on the input, the reconstructed input, and the latent variable; and determining that prediction is reliable when the anomaly measure is at or above a threshold (Refer to para [017]; “a third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different (e.g., whether certain characteristics of the two data items are within one or more threshold ranges, such as thresholds learned via training or predefined manually), (iii) whether an anomaly exists in a data item (e.g., based on the third prediction model's assessment of the data item and its reconstruction(s) with one another), (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information.”).

Regarding Claim 15: Hu discloses the discriminative model is an image classifier, an image captioner, or a text classifier (The Examiner is reading “indicating similarities and or differences” to synonymously equate to classification (image classifier); Refer to para [049]; “a first prediction model (e.g., ML model A of FIG. 4) may be configured to generate a hidden representation of a data item, and a second prediction model (e.g., ML model B of FIG. 4) may be configured to generate a reconstruction of a data item based on a hidden representation of the data item, where a discriminative model may be used to train the second prediction model. In some embodiments, a third prediction model (e.g., ML model C of FIG. 4) may act as the discriminative model to train the second prediction model, wherein the third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different, (iii) whether an anomaly exists in a data item, (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information. Thus, in some embodiments, the first, second, and third prediction models may be trained simultaneously “end-to-end.””).

Regarding Claim 16: Hu discloses a verifier module for verifying predictions from a discriminative model (Refer to para [002]; “invention relates to recognition or detection of concepts or anomalies, including, for example, detection of anomalies via one or more neural networks or other prediction models.”) the verifier module comprising: an encoder for receiving an input (Refer to para [020]; “FIG. 1 shows a system 100 for facilitating recognition or detection of concepts or anomalies via neural networks or other prediction models, in accordance with one or more embodiments. As shown in FIG. 1, system 100 may include architecture 102 in which a machine learning model (e.g., ML model 104a) takes data 106 as input, a machine learning model (e.g., ML model 104b) provides data 108 as output, and the output of a first machine learning model (e.g., data 110) is provided as input to a second machine learning model.”) and generating a latent variable (Refer to para [005]; “one prediction model may be trained to map data items of a training data set (e.g., a “normal” set of data with respect to a given concept) into a randomly distributed latent vector space, and another prediction model may be trained to generate output data resembling data items of the training data set (e.g., from inputs of latent vectors of the vector space).”) a decoder for receiving a prediction from the discriminative model and generating a reconstructed input from the prediction and the latent variable (Refer to para [028]; “the second machine learning model may “decode” a hidden representation of a data item to reconstruct a version of the data item. As an example, the second machine learning model may learn one or more generative algorithms to generate a reconstruction of a data item. The generative algorithms may be learned by the second machine learning model based on training on the hidden, feedback from another machine learning model (e.g., via generative adversarial network techniques) or other source (e.g., user-provided feedback), or other data.”) and an anomaly detection module for determining whether the prediction is reliable based on the input, the reconstructed input, and the latent variable (Refer to para [063]; “FIG. 9 shows a flowchart of a method of facilitating anomaly detection via a machine learning model trained to assess differences between a data item and its ML-model-derived reconstruction, in accordance with one or more embodiments. As discussed above with respect to FIG. 8, a first machine learning model may generate hidden representations of data items (e.g., corresponding to a concept) from the data items, and a second machine learning model may generate reconstructions of the data items from the hidden representations of the data items.”) wherein the encoder and the decoder are jointly trained to maximize an evidence lower bound in generating the reconstructed input (Refer to para [046]; “the third prediction model may apply greater emphasis for greater weights and less emphasis for lower weights (e.g., that still satisfy the weight thresholds). As another example, the third prediction model may deemphasize one or more portions of the data item based on the weights associated with such portions (or the differences corresponding to such portions) satisfying one or more weight thresholds (e.g., less than a de-emphasis threshold). As a further example, the third prediction model may apply greater de-emphasis for lower weights and less de-emphasis for greater weights. In some embodiments, the third prediction model may output an indication of the emphasized/deemphasized portions (e.g., in the form of a document, image, video, or other data item), where the emphasized portions correspond to an anomaly (or an unknown classification/concept), thereby indicating the existence of an anomaly.”).

Regarding Claim 17: Hu discloses the encoder and the decoder are convolutional neural networks (Refer to para [020]; “one or more machine learning models of architecture 102 may be automatically trained in accordance with the foregoing fashion without the need for human intervention. It should be noted that, although embodiments herein are described with respect to multiple models (e.g., multiple neural networks, machine learning models, etc.), such multiple models may in some embodiments be sub-models/networks within a larger model/network (e.g., a network that includes multiple neural networks, a model that includes multiple sub-models, etc.).”); (Also at para [030]; “In some use cases, the generative model may be a deconvolutional neural network, and the discriminative model may be a convolutional neural network.”).

Regarding Claim 18: Hu discloses determining an anomaly measure based on the input, the reconstructed input, and the latent variable; and determining that prediction is reliable when the anomaly measure is at or above a threshold (Refer to para [017]; “a third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different (e.g., whether certain characteristics of the two data items are within one or more threshold ranges, such as thresholds learned via training or predefined manually), (iii) whether an anomaly exists in a data item (e.g., based on the third prediction model's assessment of the data item and its reconstruction(s) with one another), (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information.”).

Regarding Claim 20: Hu disclose the discriminative model is an image classifier, an image captioner, or a text classifier (The Examiner is reading “indicating similarities and or differences” to synonymously equate to classification (image classifier); Refer to para [049]; “a first prediction model (e.g., ML model A of FIG. 4) may be configured to generate a hidden representation of a data item, and a second prediction model (e.g., ML model B of FIG. 4) may be configured to generate a reconstruction of a data item based on a hidden representation of the data item, where a discriminative model may be used to train the second prediction model. In some embodiments, a third prediction model (e.g., ML model C of FIG. 4) may act as the discriminative model to train the second prediction model, wherein the third prediction model may be configured to indicate (i) similarities or differences between two or more data items (e.g., the input data item and its corresponding reconstruction), (ii) whether two data items are similar or different, (iii) whether an anomaly exists in a data item, (iv) whether a data item has a classification (or concept) corresponding to the “normal” of the training set, or (v) other information. Thus, in some embodiments, the first, second, and third prediction models may be trained simultaneously “end-to-end.””).
Allowable Subject Matter
Claims 4, 5, 7, 8, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190149834 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665